The Chibe Justice
delivered the opinion of the court:
Mayo, as administrator of Edrington’s estate, filed a bill in the nature of a creditor’s bill against appellant, sole defendant, alleging that complainant in 1870 obtained a judgment in the Circuit Court of Hernando, against Matilda IT. May, upon which judgment execution was issued and returned nulla bona; that in 1858 said Matilda purchased from John L. May, a tract, of land in the county, paid him for it and received from him a deed of conveyance in fee simple, which deed was duly recorded in the county records; that the deed has been lost or destroyed, and in 1877 the records were destroyed by fire. That Matilda entered into possession at the time of the purchase and continued in possession until her death in 1876. John L. May, her grantor, *127•died in 1858, and his heirs made no claim to the land until February, 1882, when Matilda E. Barnes, the sole -surviving heir of John L. May, conveyed the land to Coogler, against whom this bill is filed. That Coogler purchased with full notice that the land belonged to the estate of Matilda IT. May, and that the said judgment was a lien upon the land. Coogler is now endeavoring to sell the land as his own property “ to the great and manifest wrong and injury of your orator as a judgment creditor ” of Matilda H. May.
Prays that an account may be taken of the amount due •on the judgment, and that he may have an alias execution; that Coogler may be declared a trustee for the use of the judgment creditor, and that the land in question may be sold under such alias execution.
After answer and replication a large amount of testimony was taken and the Chancellor decreed that the legal title •of the land was in Matilda IT. May; that the judgment was .a lien, and that complainant have an alias execution against the legal representatives of Matilda, when ascertained. From this decree Coogler appeals.
The testimony relates entirely to the question of the legal title of Mrs. Matilda H. May, that being the only question in issue. Neither the allegations of the bill nor the facts disclosed in the testimony show any ground for equitable •cognizance.
If the allegations of the bill are correct, that complainant had a judgment against the legal owner of the land which is a lien upon it, 'he does not want the aid of a court of •equity, so far as we can discover, to obtain execution and •sell the land. The judgment debtor having died it may be necessary to revive the judgment by proper proceedings beiore going further, (Freeman on Executions, §§85, 87,) as *128there must he a party against whom the writ may be . issued.
There is no such discovery sought by this bill as gives equity jurisdiction. The estate of Mrs. May was purely a legal title, whether derived by deed or by adverse possession or the statute of limitations.
The conveyance by the heirs of John L. May to this defendant, who claims title by such conveyance, does not confer a title if May had conveyed to the judgment debtor by deed duly recorded as alleged, or of which defendant had notice.
The loss or destruction of the deed or of the record of the deed does not change the character of the estate, or the remedies or rights of claimants or creditors.
The only question presented by the bill is whether the legal title to the land was in Matilda H. May, and is now in her heirs, or in the defendant, a simple question of legal title to land, without any supervening equity, for the adjudication of which title a court of law only has cognizance. This court, therefore, if proper parties were before it, could not affirm the decree without assuming equity jurisdiction which is not apparent.
The- decree is reversed and the bill must be dismissed.